 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROD WILLIAM IRELAND,                              No. 2:19-cv-1104-KJM-EFB P
12                       Plaintiff,
13            v.                                        ORDER
14    SOLANO COUNTY, et al.,
15                       Defendants.
16

17           Plaintiff proceeds without counsel in this action brought under 42 U.S.C. § 1983. The

18   matter was referred to a United States Magistrate Judge as provided by 28 U.S.C. § 636(b)(1)(B)

19   and Local Rule 302.

20           On October 8, 2019, the magistrate judge filed findings and recommendations, which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

23   the findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

27   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

28   /////
                                                       1
 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations filed October 8, 2019, are adopted in full;
 5          2. Plaintiff’s motion for a temporary restraining order and preliminary injunctive relief
 6              (ECF No. 6) is DENIED; and
 7          3. This matter is referred back to the assigned magistrate judge for all further pretrial
 8              proceedings.
 9   DATED: December 5, 2019.
10

11
                                                       UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
